Citation Nr: 0502792	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-12 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as  secondary to treatment for service connected 
Hodgkin's disease or in-service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho.  The Board remanded this appeal to the RO for 
additional development.  Review of the current record 
indicates the RO has fully complied with all Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence is at least in equipoise as to 
whether the veteran's peripheral neuropathy of the hands and 
feet was caused by treatment for his service-connected 
Hodgkin's disease.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet is proximately 
due to or the result of treatment for a service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

FACTUAL  BACKGROUND	

Hospital (K.M.C.) records show the veteran presented to the 
emergency room in April 1996 with complaints of intermittent 
pain in his left midfoot at the base of the metatarsals.  He 
reported some back problems in the past and chronic loss of 
sensation in his left lower leg and foot, involving the 
lateral foot, from a previous injury.  The diagnosis was left 
foot sprain.

Records from M.J.D., D.P.M. show a bone scan of the left foot 
in July 1996 was interpreted to be suspicious of either a 
stress fracture or early degenerative arthritis.  X-rays in 
August were interpreted to reveal no degenerative changes or 
major fracture line in the cuboid of the left foot.  A CT 
scan of the foot was interpreted to be essentially 
unremarkable.  Throughout this period the veteran complained 
of discomfort in his foot, described at one point to feel 
like a "low voltage electric shock" and at another time, he 
complained of burning in the forefoot.

Private clinical records show that the veteran had a mass in 
the right axilla in September 1997.  He underwent a right 
axillary exploration with lymph node biopsy in October 1997.  
A diagnosis of Clinical stage II-A mixed cellularity 
Hodgkin's lymphoma was made and a referral to oncology was 
planned.  During his initial consultation at N.I.C.C. the 
veteran reported that he had been exposed to a fair amount of 
fumes from asphalt exposure and he consumed two to three 
beers per day.  The veteran began a course of chemotherapy in 
October 1997, which consisted of eight cycles and continued 
until February 1998.  During his course of chemotherapy, 
there were no pertinent complaints except for after the 
fourth course when he complained of right hand pain primarily 
in the thenar eminence.  The veteran related the pain to some 
heavy-duty use of tools, including the use of an ax recently.  
Physical examination of the extremities was benign throughout 
the course of chemotherapy.

Private clinical records show that in March 1998, the veteran 
complained of foot problems related to an injury in March 
1996.  Clinical records from D.P.R., D.P.M., also show that, 
in March 1998, the veteran complained of pain best described 
as a dull ache, a burning sensation, severe, sharp, shooting, 
throbbing, tingling in the left foot.  He reported that the 
condition began slowly and has been present for many years 
and is getting worse.  The veteran was treated with 
arthrocentesis/injection and low-dye strap, medial 
longitudinal support strapping.  X-rays were taken of the 
left foot.   In April, the assessment was capsulitis, 
subluxed cuboid, tenosynovitis.  Arthritis and arthritic 
process were added as diagnoses in April.

Notes from the N.I.C.C. show in May 1998 complaints of some 
worsening of numbness and tingling in the first three fingers 
of the right hand, greater than the left.  The veteran had a 
previous diagnosis of carpal tunnel syndrome, but he felt his 
symptoms were worse since completing his chemotherapy.  Notes 
state that the veteran may well have had some exacerbation 
from the standpoint of Velban induced neuropathy.  In August, 
the veteran complained of increasing numbness, tingling, and 
actual painful dysesthesias in his hands.  He had no 
peripheral neuropathy symptoms in his legs.  The pertinent 
assessment was dysesthesias/
peripheral neuropathy in hands only, consistent with carpal 
tunnel syndrome, a likely complication of his work, whether 
or not there is any Vinblastine-induced peripheral 
neuropathy.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in April 1999; no records were 
available for review.  The veteran provided a history of his 
left foot giving way in March 1996, while he was carrying 
heavy rolls of paper material.  X-rays and a bone scan of the 
foot were done, which were interpreted to reveal probable 
stress fractures.  The foot was placed in a cast, but after 
the cast was removed the pain recurred.  Additional bone scan 
and MRI (magnetic resonance imaging) was done in September 
1998.  The veteran indicated he had been referred to an 
orthopedic surgeon.  The diagnosis was chronic pain/stress 
fracture, bilateral feet.

Records from A.O.S. from May to July 1999 reflect complaints 
of both left foot and right foot pain.  The physician, 
J.N.D., M.D. was unable to determine the etiology of the 
veteran's pain, but did consider chemotherapy, stress 
fracture, and infection of the bone.  A bone biopsy was 
planned.

Records show the veteran sought treatment from M.E.C., M.D. 
in December 1999.  The veteran reported current left foot 
pain and numbness.  He reported that he is a roofer and used 
alcohol occasionally.  Following physical and neurologic 
examination, the impression was left foot pain of uncertain 
etiology-distribution is somewhat suggestive for an L5 or 
peroneal nerve problem, but the long course of symptoms makes 
the simple explanation unlikely.  An EMG (electromyography) 
revealed a pattern consistent with peripheral neuropathy; it 
was noted that this pattern was commonly be seen in diabetes, 
but the veteran did not have diabetes.  It was also reported 
that the pattern was seen sometimes in alcoholism, but the 
veteran denied this and there was no other evidence of 
excessive alcohol use.  Other possible etiologies for axonal 
peripheral neuropathy were noted, such as toxic exposure to 
petroleum products, heavy metals, and chemotherapy agents.

A May 2000 report from M.J.C., M.D. indicates he examined the 
veteran for purposes of a disability evaluation.  After 
review of the medical history and records, and performing a 
physical examination, Dr. C's assessment included peripheral 
neuropathy of unknown etiology and possible ulnar nerve 
entrapment, early, right elbow.  He noted that he was not 
entirely certain what caused the neuropathy or whether some 
of the veteran's chemotherapy may have contributed to it.

An October 2000 letter from O.N.G., M.D. to C.C., M.D. 
proposed a referral to evaluate a "perplexing joint 
problem."  The letter indicates that the veteran's problem 
with foot pain began six to seven years earlier, but has 
become more disabling in the last two years, with left foot 
aching pain, swelling, and difficulty walking.  He further 
reported that the veteran had stated that these symptoms 
preceded their discovery of axillary lymphadenopathy.

The veteran underwent a C&P exam in February 2001.  The 
veteran reported current symptoms were numbness and tingling 
of both feet on a constant basis, muscle tremors in his thigh 
muscles, constant numbness of his left hand, intermittent 
numbness on the left side of his face, and knee pain.  
Following examination of the claims file and examination of 
the veteran, the examiner concluded that the etiology of the 
progressive peripheral neuropathy was unknown.  She noted 
there was no evidence of B12 abnormality, heavy metal 
toxicity, alcoholic neuropathy, or diabetic neuropathy.  The 
examiner also concluded that the onset of symptoms occurred 
before the diagnosis of Hodgkin's disease, therefore, it was 
not chronologically suggestive of neuropathy secondary to 
chemotherapy.

The veteran underwent a VA C&P examination in December 2001.  
The examiner reviewed the claims file and noted the veteran's 
service in Vietnam, his diagnosis of Hodgkin's disease in 
1997, his chemotherapy, and onset of his symptoms of 
peripheral neuropathy and the subsequent diagnosis.  The 
examiner noted that the veteran had his worst symptoms of 
peripheral neuropathy in mid 1998 when he completed his 
course of chemotherapy.  Of the earlier VA opinion, the 
examiner agreed that there was no evidence of B12 
abnormalities.  The examiner opined that the previous VA 
examiner had misunderstood something the veteran said because 
the pain from peripheral neuropathy did not begin until the 
chemotherapy began; the pain prior to that was attributable 
to stress fractures in the foot.  With regard to Agent Orange 
as a causative factor, the examiner opined that it was a 
possibility.

VA outpatient records document an evaluation for PTSD in 
December 2001, which indicates the veteran reported that 
there was a time that he drank moderately or more.  He stated 
that people rarely were concerned about his drinking and 
rarely said that drinking was a problem.  He disclosed that 
he was arrested while drinking on one occasion.

In March 2002, the veteran underwent a C&P examination with a 
neurologist on a fee basis.  The examiner reviewed the claims 
file prior to the evaluation of the patient.  The veteran 
reported his presumptive exposure to Agent Orange in Vietnam 
and an intermittent rash that had its onset in Vietnam.  The 
veteran stated he did not have numbness, tingling, or leg 
pain within a few years after discharge.  In 1996, he 
developed symptoms of pain, redness, and swelling in the left 
foot, then the right foot, then the left foot again.  The 
left and right knee also became symptomatic of chronic pain.  
The veteran reported that during chemotherapy, he developed 
burning, tingling, and electric shocks in his entire hands.  
After completion of chemotherapy his symptoms worsened and he 
developed burning and tingling in his feet below the ankles 
and in his left face.  The veteran stated he began having 
problems with his leg muscles going soft, shaking, and 
becoming weak in 1999 or 2000.  The veteran reported he 
drinks two beers about four days a week, which has been his 
pattern for 20 to 30 years.  Mental status examination 
indicated the veteran was a good historian.  

In his review of the records the examiner noted an industrial 
accident in August 1976 and ensuing treatment, diagnosis of 
Hodgkin's in 1997, evaluation of hand symptoms in 1997 and 
1998, treatment of foot and problems in 1996 and 1997, VA 
examinations in April 1999 and December 2001, a neurologic 
consultation in December 1999, and numerous other evaluations 
and findings.  The examiner first addressed the issue of a 
relationship between the veteran's presumed exposure to Agent 
Orange and the development of his peripheral neuropathy.  The 
examiner, quoting the publication Veterans and Agent Orange: 
Update 2000 (2001) from the National Academy of Arts and 
Sciences, stated "there remains inadequate or insufficient 
evidence of an association between exposure to dioxin or the 
herbicide study in this report and chronic persistent 
peripheral neuropathy."  The examiner concluded based on his 
review of the records and the veteran's own report of history 
that his peripheral neuropathy was most likely caused by a 
chemotherapeutic agent, most likely, Vinblastine and possibly 
dacarbazine. The examiner opined the veteran was predisposed 
to peripheral neuropathy due to his chronic alcohol 
consumption and continued use of alcohol and on-the-job 
exposure to petroleum products could both be contributing 
factors could be continuing exacerbating factors.

The veteran's primary care physician at Spokane VA Medical 
Center, R.C.R., M.D., opined in September 2003 that the onset 
of the veteran's neuropathic pain occurred after the 
initiation of chemotherapy for service-connected Hodgkin's 
disease.  His chemotherapy regimen included Vinblastine, 
which is known to cause peripheral neuropathy.  Therefore, 
Dr. R. opined that it is more probable than not that the 
veteran's pain associated with peripheral neuropathy is 
directly resulted from the use of Vinblastine.  He concluded 
that neuropathy is a complication of the veteran's treatment 
for service-connected Hodgkin's disease.  Dr. R. asserted 
that he had knowledge that another physician had opined that 
the veteran's neuropathy was due to alcohol abuse.  Dr. R. 
stated that the other physician's opinion was based on 
fragmentary and incomplete information, which he extrapolated 
to the maximum.  He opined that the opinion was inaccurate 
and should be disregarded.

M.E.C., M.D. examined the veteran in March 2004, and opined 
that the chemotherapy received as treatment for Hodgkin's 
disease is the etiology for the veteran's peripheral 
neuropathy.  He noted that the veteran had no other risk 
factors such as diabetes or excessive use of alcohol.  

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases, to include 
an organic disease of the nervous system (such as peripheral 
neuropathy),  become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

There is no medical evidence to show peripheral neuropathy of 
either hand or foot during service or for many years 
thereafter.  The veteran has posited two theories for service 
connection.  First, he asserts that his peripheral neuropathy 
is a result of Agent Orange exposure during his service in 
Vietnam.  Exposure to herbicides is presumed as a result of 
the veteran's service in Vietnam.  Notwithstanding the 
evidence of exposure, there is no medical evidence to show 
that the veteran had "acute and subacute peripheral 
neuropathy" or transit peripheral neuropathy that appeared 
within weeks or months of his exposure to Agent Orange. See 
38 C.F.R. § 3.309 (e), Note 2.  As to direct service 
connection (see Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994)), the only two medical opinions of record which address 
whether there is a causal link between herbicide exposure and 
a current diagnosis of  peripheral neuropathy, VA examiners 
in December 2001 and March 2002, are too equivocal to support 
such a relationship.  However, the Board need not reach this 
question because the medical evince is at least in equipoise 
as to the veteran's second theory of entitlement to service 
connection.

The veteran also asserts that his peripheral neuropathy is 
secondary to chemotherapy treatment he received for his 
service-connected Hodgkin's disease.  There are both contrary 
and supporting medical opinions of record.  Two possible 
causes have been identified: chronic alcohol use and the 
chemotherapy in question.  That is, some of the opinions are 
to the effect that the veteran's peripheral neuropathy is due 
to a history of excessive alcohol intake, whereas others 
clearly implicate the treatment the veteran received for his 
service-connected disability.  There is some medical evidence 
to indicate that the veteran experienced symptoms of burning 
and electrical shock sensation in his extremities prior to 
the initiation of chemotherapy for his service-connected 
Hodgkin's disease.  Moreover, while the veteran has 
essentially denied alcohol abuse, the record does reflect the 
regular use of alcohol.  However, some of the clinicians who 
have evaluated the veteran, both private and VA, who have 
attributed the veteran's peripheral neuropathy to the 
treatment he received for his Hodgkin's disease, point to the 
diagnosis of stress fractures in the lower extremities and 
carpal tunnel syndrome as the cause of the earlier pain in 
his hands and feet.  

The Board finds that the evidence is at least evenly divided 
as to whether the veteran's peripheral neuropathy of the 
hands and feet was caused by the treatment he received for 
his service-connected Hodgkin's disease.  Under this 
circumstance, the doctrine of reasonable doubt is applicable.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  With application of that 
doctrine, the Board finds that secondary service connection 
for the veterans peripheral neuropathy of the hands and feet 
is warranted.  38 C.F.R. § 3.310(a) (2004).









ORDER

Secondary service connection for peripheral neuropathy of the 
hands and feet is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


